Citation Nr: 1040201	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1971 to 
December 1973.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was previously before the Board in August 2009.  The 
Board remanded the claim so the Veteran could be scheduled for a 
VA examination.  The case has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The Veteran became unable to secure and maintain substantially 
gainful employment due to the severity of his service-connected 
disability in September 2008.


CONCLUSIONS OF LAW

1.  The criteria for an award of a TDIU were not met prior to 
September 2008. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 
3.341, 4.15, 4.16 (2009).

2.  The criteria for an award of a TDIU are met as of September 
2008. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to the 
matter on appeal but finds that, given the favorable action taken 
below, no further analysis of the development of the claim is 
necessary at the present time.

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric; (4) 
Multiple injuries incurred in action; or (5) Multiple 
disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16 
(2009).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this section, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  See 38 C.F.R. § 
4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  The veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 
(2007).  Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected disabilities 
is whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the veteran 
is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Factual Background and Analysis

The schedular requirements for eligibility for a TDIU are met in 
this case, as the Veteran presently is receiving disability 
compensation of 70 percent for posttraumatic stress disorder 
(PTSD).  This meets the schedular criteria for at least one 
service-connected disability rating of at least 60 percent.  38 
C.F.R. § 4.16(a).  The dispositive issue therefore is whether the 
Veteran is unable to secure and maintain gainful employment as a 
consequence of this service-connected disability.

In a December 2004 VA progress note, the social worker noted that 
the Veteran has occupational stress and is unable to work with 
others.  

A January 2006 VA treatment record reflects that the Veteran said 
he was doing "okay."  He reflected on the impact of his anger 
on his life, broken relationships, and estranged situations with 
his children.  He also reflected on how his work was affected 
throughout his life due to his inability to concentrate and 
focus.  The VA social worker discussed possible in-patient 
treatment with him, noting that the Veteran struggled to keep 
himself financially afloat and was unable to work with others.  A 
Global Assessment of Functioning (GAF) score of 45 was assigned.

In February 2006, the Veteran complained of ongoing difficulty 
with control emotions and anger worsened when exposed to numbers 
of people in shopping areas or other public events.  The Veteran 
was attempting to cutback on his cannabis use and was considering 
possible in-patient treatment.  In March 2006, he returned with 
no significant new complaints.  He said he continued to struggle 
with insomnia, nightmares, anger and aggression towards others 
(including his family), hypervigilance, anxiety, and general 
irritation.  He said he had difficulty working as a self-employed 
painter because of anger towards perceived criticism.  The GAF 
score assigned was 49.

The report of the May 2006 VA PTSD examination reflects that the 
Veteran was living in close proximity to his wife and 
granddaughter with whom he said he had positive relationships.  
He said he was self-employed as a sign-maker, but that the work 
was seasonal and not profitable.  During the winter, he said he 
lived off his credit cards.  He said he had recently accepted a 
job teaching drumming at his granddaughter's school, but planned 
to quit after the school year because he felt faculty members 
were critical of him.  He was distressed by his inability to 
maintain employment and reported feeling pessimistic about the 
future.

On mental status examination, the Veteran had no gross evidence 
of concentration problems, although the Veteran reported such 
problems in his daily affairs.  He believed people wanted to see 
him fail, but frank paranoia was not confirmed.  He said 
Quetiapine decreased his anger and improved sleep, but he still 
felt ready to "explode" in certain situations.  He said small 
things often triggered a fit of rage and afterwards he felt 
remorseful.

Despite areas of improvement, the VA examiner stated that the 
Veteran had increased rumination about what people have said or 
done to him and a greater frequency of anxiety and panic attacks.  
He remained pessimistic about the future and had easy startle 
response.  During the interview, he became flushed and tearful 
and said he was extremely tired of the memories and the ongoing 
struggles he experiences in day-to-day living.  He denied 
suicidal intent and was able to assure the examiner of his 
safety.  The examiner diagnosed severe PTSD and opined that the 
Veteran continued to have "extreme difficulties in occupational 
and social functioning."  The examiner also described "serious 
impairment in interpersonal and occupational functioning."  A 
GAF score of 50 was assigned.

During an August 2006 VA examination, the Veteran reported that 
he is self-employed as a sign-maker, he has bilateral carpal 
tunnel syndrome, and repetitive tasks increase pain and weakness.  
The examiner indicated no physical conditions existed that 
precluded gainful employment, but that the summary of all 
problems included "significant effects" on usual occupation. 

In a November 2008 VA progress note, the Veteran reported that 
his current financial struggle is his greatest concern, and that 
he has come to realize his long term difficulty with people is 
triggered by his PTSD and has found that not working in the field 
he was in has greatly reduced his stress.  He stated that he used 
sign painting as an art form for several years, but economic 
reality has caused his clients to look for something "cheap" 
which he cannot provide.  

In a September 2009 employment report from the Veteran, he 
indicated he was self-employed as a sign-maker 40 hours a week 
for 12 to 16 weeks a year until December 2005.  He asserted that 
his PTSD prevents him from securing or following any 
substantially gainful occupation.  

During an October 2009 VA examination, the examiner found that 
because of his PTSD symptoms the Veteran cannot concentrate and 
finish any work.  The examiner further opined that because of the 
impairment in his occupational and psychosocial functional status 
due to his PTSD, he cannot obtain and retain gainful employment 
and is not gainfully employed.  In a February 2010 addendum, the 
examiner further reported that his cannabis dependence does not 
have any impact on his ability to concentrate on a given task, on 
his ability complete assigned work, and on his socialization with 
people.  The examiner stated that the Veteran's PTSD only, and 
not his cannabis dependence, most likely solely impairs his 
ability to obtain and retain gainful employment.  

As indicated above, there is evidence of record, notably the 
statements of the Veteran during the August 2006 VA examination 
and November 2008 VA progress note, which suggest that the 
Veteran's non-service connected carpal tunnel syndrome and lack 
of work were what precluded substantially gainful employment.  
The Board, however, is bound to consider the entire record in 
this case.  Notably, the examiner found during his October 2009 
PTSD examination that because of his PTSD symptoms he cannot 
concentrate and finish any work.  The examiner further stated 
that it is solely due to his PTSD he is unable to obtain and 
retain gainful employment.  The report of an examination 
conducted for Social Security purposes by D.G.W., M.D., indicates 
that the Veteran had worked as a self-employed sign painter until 
September 2008. 

Resolving all doubt regarding the Veteran's ability to function 
in a work setting in his favor, the Board finds that the 
preponderance of the evidence shows that his service-connected 
PTSD has prevented him from obtaining and/or maintaining 
substantially gainful employment since September 2008.  See 38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the 
established policy of the Department of Veterans Affairs that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled); see also Gilbert v. Derwinski, 
1 Vet. App. 49(1990).  Therefore, a grant of TDIU, effective 
September 2008, is warranted. 


ORDER

The claim for entitlement to a TDIU prior to September 2008 is 
denied.

The claim for entitlement to a TDIU is granted, subject to the 
law and regulations governing the payment of VA compensation 
benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


